Eish, C. J., and Hill, J.,
dissenting. An absolute, unconditional promissory note can not be changed into a conditional obligation by parol evidence, in the absence of fraud, accident, or mistake. Haley v. Evans, *1160 Ga. 157, and cases cited; Stripling v. Holton, 68 Ga. 821, and cases cited; Johnson v. Nisbet, 137 Ga. 150 (72 S. E. 915).
August 10, 1915.
Complaint. Before Judge Rawlings. Emanuel superior court. January 14, 1914.
Saffold & J or dan, for plaintiff in error.
Smith & Kirkland, contra.